Citation Nr: 0100389	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-20 552	)	DATE
	)
)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran meets the requirements for Department of 
Veterans Affairs (VA) nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had recognized service from May 1946 to March 
1949.

This matter is before the Board of Veterans' Appeals (Board) 
from a determination by the VA Regional Office (RO) in 
Manila, Philippines, which denied the claim.


FINDINGS OF FACT

The service department has certified that the veteran had 
recognized service from May 1946 to March 1949 and that he 
attained the rank of Private.  Further, the evidence on file 
reflects that this service was with the Philippine Scouts.


CONCLUSION OF LAW

The veteran does not meet the basic service eligibility 
requirements for entitlement to nonservice-connected VA 
pension benefits.  38 U.S.C.A. §§ 101, 107, 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The evidence on file includes a September 1974 
certification of service from the National Personnel Records 
Center (NPRC) that the veteran had recognized service from 
May 1946 to March 1949.  This document also indicates that 
the veteran's last grade, rate or rank, and organization, was 
as a private with the Philippine Scouts (PS).

Similarly, a copy of a WD AGO Form 53, Enlisted Record and 
Report of Separation Honorable Discharge, is on file which 
reflects that the veteran had recognized service from May 
1946 to March 1949.  This document also reflects that his 
grade at the time of discharge from service was that of a 
Private.  Furthermore, this document reflects that his 
service was with the Philippine Scouts, including the fact 
that his organization is identified as "597th Ord HAM Co 
(PS)."

The veteran has submitted various statements contending that 
he is entitled to a total rating based on individual 
unemployability, and nonservice-connected pension benefits.  
Moreover, he has maintained that his service was in the 
regular Armed Forces of the United States, and not with the 
Philippine Scouts.  He contends that the certification from 
the service department supports this finding, and that VA is 
required to accept such certification pursuant to Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Accordingly, he asserts 
that he satisfies the basic eligibility requirements for 
nonservice-connected VA pension benefits.

The veteran has also submitted a copy of the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Laruan v. Principi, 4 Vet. App. 100 (1993), and the 
underlying Board decision in that case.  In Laruan, the Court 
held that that appellant's recognized service was in the New 
Philippine Scouts, and, as such, was not deemed to be "active 
military, naval, or air service" for purposes of eligibility 
for VA nonservice-connected pension benefits.  

The veteran also submitted a copy of another Board decision 
pertaining to a different appellant who was found not to meet 
the requirements for basic eligibility for nonservice-
connected pension benefits.  In that decision, it was noted 
that the appellant's recognized service included service from 
October 1945 to February 1946 as a member of the Philippine 
Army in the service of the Armed Forces of the United States; 
and that he was not shown to have been inducted or enlisted 
into the Philippine Scouts.  This decision also noted that a 
Memorandum for File stated, in part, that Philippine Scouts 
were assigned U.S. Army service number in the 10-000-000 to 
10-999-999 series or the 90-000-000 to 90-999,9999 series.  
In the instant case, the military service number listed on 
the veteran's WD AGO Form 53 is consistent with the former 
series listed on the Memorandum for File.

Legal Criteria.  The law authorizes the payment of VA 
nonservice-connected disability pension to a "veteran" of a 
war who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.8(c), (d).

Service in the New Philippine Scouts under section 14 of 
Public Law 190, 79th Congress (the "Armed Forces Voluntary 
Recruitment Act of 1945"), shall not be deemed to have been 
active military, naval or air service, except for benefits 
under certain contracts of National Service Life Insurance; 
compensation for service-connected disability or death; and 
dependency or indemnity compensation for service-connected 
death.  All enlistments and reenlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and June 
30, 1947, inclusive, were made under the authority of Public 
Law 190 as it constituted the sole authority for such 
enlistments during that period.  38 U.S.C.A. § 107(b); 38 
C.F.R. § 3.8.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law 190.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.8.

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) the evidence 
is a document issued by the service department; (2) the 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

The Court has held that the "VA is prohibited from finding, 
on any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces."  Duro, 2 Vet. App. at 532.  In 
addition, we note that "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Analysis.  In the instant case, the Board finds that the 
veteran does not meet the basic eligibility requirements for 
nonservice-connected VA pension benefits.

The veteran has asserted that the service department 
certified his May 1946 to March 1949 period of recognized 
service to be with the Armed Forces of the United States and 
not with the Philippine Scouts.  However, a review of the 
NPRC certification from September 1974 actually reflects that 
the service was with the Philippine Scouts.  Moreover, the WD 
AGO Form 53 confirms that this service was with the 
Philippine Scouts.  Consequently, the Board must conclude 
that the evidence, including the service department 
certification, shows that the veteran's service was with the 
Philippine Scouts.  As noted by the veteran, this 
certification is binding upon the Board.

The evidence on file, including the veteran's own statements, 
reflect that he attained the rank of Private at the time of 
his discharge from recognized service.  Accordingly, the 
veteran does not meet the basic eligibility requirements for 
nonservice-connected VA pension benefits.

To the extent that the veteran maintains that he served in 
the regular Armed Forces of the United States and not the 
Philippine Scouts, the Board reiterates that all enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the authority of Public Law 190 as it constituted 
the sole authority for such enlistments during that period.  
38 U.S.C.A. § 107(b); 38 C.F.R. § 3.8.  (Emphasis added).  
This appears to be the circumstances of the instant case.

The Board finds that there is no evidence of record that the 
certified period of the veteran's recognized service is 
incorrect.  In fact, as stated above, the WD AGO Form 53 
submitted by the veteran confirms that his service was from 
May 1946 to March 1949, and that the service was with the 
Philippine Scouts.  Consequently, there does not appear to be 
any additional evidence which would warrant asking the 
service department to verify the veteran's service again.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  Accordingly, 
the VA has fulfilled its duty under 38 C.F.R. § 3.203(c).  

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case for 
the purpose of nonservice-connected VA pension benefits.  
Therefore, the veteran's claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Inasmuch as the veteran does not meet the basic eligibility 
requirements for nonservice-connected VA pension benefits, 
the benefit sought on appeal is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

